Case 3:14-cr-00175-WHA Document 962-17 Filed 01/10/19 Page 1 of 3




          EXHIBIT Q
R eport for Pole Number: 102292420
                          Case 3:14-cr-00175-WHA Document 962-17 Filed 01/10/19 Page 2 of 3


                                                              Pole Detail Report


   Equip ID:              102292420                  Pole Num:                                 Map Lat:             38.409435
   Map Name:              JJ39                       Structure:                                Map Lng:             -122.245904
   Owner:                 PG&E owned pole                                                                       Show in Map Guide
   Address:               3683 ATLAS PEAK RD 11S W/TRANS                                                        Show in Google Map
   Cust Info:             VISUAL
   Access:                Readily Accessible                                                   Environmental:       No environmental conditions
   Reason:                No Access Issues                                                     Alerts :             No Alerts
   Immediate Response Conditions:                    Immediate Response Comments :
   No Immediate Response Conditions
   GIS Guid:              118A1C09B51 34B0DAF53D8DEEACA446F


   Pole Type:             Through Bore               Location:              Private property   Attachments:         Communications , Distribution
   Surface:               Dirt                       Walkway:               0                  JP Num:              PG090231
   Supplier:              McFarland Cascade Co       Mfr Year:              2007               Ins Year:            2007
   Species:               Douglas Fir                Class:                 3                  Height:              45
   Orig Treat:
   Existing Rnfcmnt:
                          Penta in Petrol eum
                          No Reinforcement
                                                     Orig Circ:             40                 Estimated Data :
                                                                                               Solid Surface:
                                                                                                                     •

   Project Status :       ACTIVE                     Contractor:            OSM
   Foreman:               m4a0                       Current Circ:          40.00              Snow Load:
   Pole Work Status:      Complete                   Effective Circ:        40.00              Front Span Length:
   Crew ID:               OSM241                     Encl Pkt Count:                           Back Span Length:
   Visit Date:            10/26/201 7                Exp Pkt Count:                            Full Span Count:
   Work Report:                                      Mch Dmg Count:                            Single Span Count:
   lnsptn Type:           Test and Treat             Steel Installed:                          Equip Count:
   Excavation:            No Excavation              No Steel Rsn:                             Drop Count:
   External Treat:        No Treat                   Banding Issue:                            Pole Load :          0%
   Internal Test :        Visual Sound and Bore      GL Shell Avg :         99.00              Wood Strength:       100%
   Internal Trt:          No Treat                   BG Shell Avg:          0.00               Rmng Strength:       0%
   Test Issues:           No Issues                  Shell@66:              0.00               Result Status        Pass
   Trtmnt Issues:         No Issues                  Shell@54:              0.00               Comments :
   Pole Top Cndtn:        Fair                       Shell@42:              0.00
   Pole Bttm Cndtn:       Penta 10-50 Years          Shell@26:              0.00
   Non e                                             Shell @15:             0.00


   Project Status :       CLOSED                     Contractor:            UPT
   Foreman:               cglenn001                  Current Circ:          0.00               Snow Load:
   Pole Work Status:      Complete                   Effective Circ:        0.00               Front Span Length:
   Crew ID:               UPT160                     Encl Pkt Count:                           Back Span Length:
   Visit Date:            10/10/201 2                Exp Pkt Count:                            Full Span Count:
   Work Report:           943504                     Mch Dmg Count:                            Single Span Count:
   lnsptn Type:           Test and Treat             Steel Installed:                          Equip Count:



http: 11,rnt2 plt/Rcpo11PolcDdailPop.asp'>'lPolcRdnum~ !02292420[11/ 15/2017 1:40:53 PM)

   CONFIDENTIAL                                                                                                     PGE-CPUC_00006205
Report for Pole Number: 102292420
                          Case 3:14-cr-00175-WHA Document 962-17 Filed 01/10/19 Page 3 of 3
   Excavation:            No Excavation               No Steel Rsn :                        Drop Count:
   External Treat:        No Treat                    Banding Issue:                        Pole Load:           0%
   Internal Test:         Visual Inspection Only      GL Shell Avg:          0.00           Wood Strength:       100%
   Internal Trt:          No Treat                    BG Shell Avg:          0.00           Rmng Strength:       0%
   Test Issues:           No Issues                   Shell@66:              0.00           Result Status        Pass
   Trtmnt Issues:         No Issues                   Shell@54:              0.00           Comments:
   Pole Top Cndtn:        Fair                        Shell@42:              0.00
   Pole Bttm Cndtn :      Fair                        Shell@26:              0.00
   None                                               Shell @15:             0.00


   Project Status:        CLOSED                      Contractor:            DAV
   Foreman:                                           Current Circ:          40.00          Snow Load:
   Pole Work Status:      Complete                    Effective Circ:        40.00          Front Span Length:
   Crew ID :                                          Encl Pkt Count:                       Back Span Length:
   Visit Date:            06/05/2003                  Exp Pkt Count:                        Full Span Count:
   Work Report:           PO44122                     Mch Dmg Count:                        Single Span Count:
   lnsptn Type:           Test and Treat              Steel Installed:                      Equip Count:
   Excavation:            Partial Excavati on         No Steel Rsn :                        Drop Count:
   External Treat:        BG Treat                    Banding Issue:                        Pole Load:           0%
   Internal Test:                                     GL Shell Avg:          99.00          Wood Strength:       100%
   Internal Trt:          Fume                        BG Shell Avg:          0.00           Rmng Strength:       0%
   Test Issues:                                       Shell@66:              0.00           Result Status        Pass
   Trtmnt Issues:                                     Shell@54:              0.00           Comments:
   Pole Top Cndtn:        Fair                        Shell@42:              0.00
   Pole Bttm Cndtn :      Fair                        Shell@26:              0.00
                                                      Shell @15:             0.00




http: 11,rnt2 plt/Rcpo11PolcDdailPop.asp'>·lpolcRdnum~ !02292420(11 / 15/2017 1:40:53 PM)

   CONFIDENTIAL                                                                                                  PGE-CPUC_00006206
